 

Exhibit 10.5

 

TRANSITION SERVICES AND SEPARATION AGREEMENT

In consideration of the covenants undertaken and releases contained in this
TRANSITION SERVICES AND SEPARATION AGREEMENT (hereinafter referred to as
“Agreement”), Jill Granoff (“Executive”) on the one hand, and Vince Holding
Corp. (the “Company”) on the other hand, agree as follows:

Executive and Company agree that the following facts are true:

 

(i)

Executive was hired by Kellwood Company on or about May 4, 2012;

 

(ii)

Executive and Kellwood Company entered into an Employment Agreement dated May 4,
2012 and amended as of December 30, 2012 and September 23, 2013, which agreement
was assigned to and assumed by the Company on November 27, 2013 (the “Employment
Agreement”), and the Executive was granted stock options pursuant to a Grant
Agreement, dated May 4, 2012 and amended as of December 30, 2012 and November
26, 2013, under the Kellwood Company 2010 Stock Option Plan that was
subsequently assigned to and assumed by the Company (the “2012 Stock Option
Agreement”), and a November, 21 2014 grant agreement pursuant to the Company’s
2013 Omnibus Incentive Plan (collectively with the 2012 Stock Option Agreement,
the “Stock Option Agreements”);

 

(iii)

Company will provide compensation and benefits to Executive consistent with the
terms of the Employment Agreement;

NOW THEREFORE, in consideration of the promises herein contained, it is agreed
as follows:

1.Facts Incorporated to Agreement.  The above-mentioned facts are hereby
incorporated into, and made a part of, this Agreement.

 

2.Termination of Employment.  Executive’s employment with the Company ended as
of September 1, 2015 (the “Termination Date). All salary, compensation, and
perquisites of employment ceased as of the Termination Date. The Executive also
resigns from all other positions, titles, duties, authorities and
responsibilities (including without limitation from any board positions) with,  
arising out of or relating to Executive’s employment with the Company and its
subsidiaries and affiliates and agrees to execute all additional documents and
take such further steps as may be required to effectuate such resignation.  

3.Section 8(d) Payment.  Following the effective date of the General Release (as
defined in Section 4 below),     and in exchange for the Executive’s execution
of the General Release and the Executive’s compliance with the other terms and
conditions of this Agreement and the Employment Agreement, the Company agrees to
pay to the Executive (the “Section 8(d)



--------------------------------------------------------------------------------

Payment”) as provided in, and in accordance with the terms of, Section 8(d) of
the Employment Agreement. For the avoidance of doubt, such Section 8(d) Payment
shall consist solely of the following.

(a)The Company shall pay the Accrued Benefits (as defined in the Employment
Agreement).  

(b)The Company shall continue to pay Executive the Executive’s current base
salary in accordance with Section 8(d)(ii) of the Employment Agreement, which,
for the avoidance of doubt, shall be a maximum payment of $1,500,000.

(c)The Company shall directly pay the Executive’s premiums under COBRA in
accordance with Section 8(d)(iii) of the Employment Agreement.

4.Release.  Pursuant to Section 9 of the Employment Agreement, the amounts
described in Section 3 (other than the Accrued Benefits) hereof shall only be
payable if the Executive delivers to the Company and does not revoke a general
release of claims in favor of the Company in the form that was attached as
Exhibit B to the Employment Agreement hereto, which has been included as Exhibit
A to this Agreement (the “General Release”) and the General Release is executed
and delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following the Termination Date.

5.Receipt of Compensation Due.  Upon the conclusion of Executive’s employment,
the Company will pay Executive any Accrued Obligations (as defined in the
Employment Agreement), together with reimbursement for any unpaid business
expenses.  Executive acknowledges and agrees that such payment was not made
contingent on the execution of this Agreement.  Executive also acknowledges and
agrees that Executive has not been retaliated against for reporting any
allegations of wrongdoing by the Company or its officers, including any
allegations of corporate fraud.

6.Equity Grants.

(a)All of Executive’s equity grants under the 2012 Stock Option Agreement vested
as of the Termination Date (which shall consist of options to acquire 691,975
shares of the Company’s common stock, plus an additional 76,256 of options
vesting upon the Termination Date to reflect the pro-rata acceleration provided
in Section 6(a) of the 2012 Stock Option Agreement, in each case having an
exercise price of $5.75, shall be subject to the terms and conditions thereof,
including the provision that vested options shall be exercisable for only the
one year period after the Termination Date

(b)As provided for in the applicable stock plans and grant agreements, all
equity grants that are unvested as of the Termination Date shall expire as of
the Termination Date, and the Executive shall have no right or claim with
respect to such grants.  Executive acknowledges and agrees that, except as
referenced in Section 6(a), the Executive has no further equity interests in the
Company of any of its affiliates.

7.Restrictions.  The Executive hereby agrees and reaffirms the covenants and
agreements set forth in Section 10 the Employment Agreement and in Annex A to
the Stock

2

--------------------------------------------------------------------------------

Option Agreement, and any and all remedies applicable thereto in connection with
the terms of such agreements.  The Executive and the Company acknowledge and
agree that these provisions expressly survive following the Termination Date and
shall continue thereafter in accordance with their terms. For the avoidance of
doubt, Executive may disclose the compensation paid to her prior to and under
this Agreement to the extent such amounts have been made publicly available.  

8.No Other Obligations.  By signing this Agreement, Executive acknowledges and
agrees that Executive shall not accrue or be entitled to any payments or
benefits beyond the Termination Date except for the Section 8(d) Payment set
forth in Section 3 of this Agreement and the survival of the Stock Option
Agreements as set forth in Section 6 of this Agreement.  Executive acknowledges
that the Section 8(d) Payment is given in consideration for Executive’s promises
in this Agreement, the Employment Agreement and the Stock Option Agreements, and
that such Section 8(d) Payment is contingent upon Executive’s execution of the
General Release and the satisfaction of the other conditions set forth in this
Agreement, the Employment Agreement and the Stock Option Agreements.

9.Workers’ Compensation.  Executive represents and warrants that Executive has
not suffered any workplace injury other than such injuries, if any, that
Executive has previously reported to the Company in writing.

10.Tax Withholding.  Each payment under this Agreement is set forth as a gross
amount and is subject to all applicable tax withholdings.  The Company is hereby
authorized to withhold from any payment due hereunder the amount of withholding
taxes due any federal, state or local authority in respect of such payment and
to take such other action as may be necessary to satisfy all Company obligations
for the payment of such withholding taxes.

11.Recoupment.  To the extent required under applicable laws rules and
regulations, the Company will be entitled to recoup, and the Executive will be
required to repay, any payments or benefits pursuant to this Agreement.

12.Integration Clause.  This document, the Employment Agreement and the Stock
Option Agreements constitute the complete and entire Agreement between the
parties pertaining to the subject matter hereof, and the final, complete and
exclusive expression of the terms and conditions of their Agreement.  Any and
all prior agreements, representations, negotiations, and understandings between
the parties, oral or written, express or implied, are hereby superseded and
merged herein.

13.Modification of Agreement.  This Agreement may be amended, changed, or
modified only by a written document signed by all parties hereto.  No waiver of
this Agreement or of any of the promises, obligations, terms, or conditions
hereof shall be valid unless it is written and signed by the party against whom
the waiver is to be enforced.

14.No Assignments; Binding Effect.  Except as provided in this Section 14, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company, provided that (a) the Company

3

--------------------------------------------------------------------------------

shall require such successor to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place, and (b) the
assignor shall remain jointly and severally liable for its obligations under
this Agreement.  As used in this Agreement, the term “Company” shall mean the
Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise.  This Agreement is binding upon, and shall
inure to the benefit of, the parties and their respective heirs, executors and
administrators (including the Executive’s estate, in the event of the
Executive’s death), and their respective permitted successors and assigns.

15.Severability and Enforceability.  Should any provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be part of
this Agreement.

16.Singular/Plural.  As used in this Agreement, the singular or plural number
shall be deemed to include the other whenever the content so indicates or
requires.

17.Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Faxed and/or pdf e-mailed signatures shall be
deemed valid as if they were inked originals.

18.Advice of Counsel.  Executive acknowledges and agrees that Executive has
carefully read this Agreement; that Executive has had the opportunity to consult
an attorney, and has been advised to do so, to have any questions concerning
this Agreement explained to Executive; that Executive fully understands the
Agreement’s final and binding effect; that the only promises made to Executive
to sign this Agreement are those stated above; and that Executive is signing
this Agreement voluntarily.  

19.Governing Law; Jurisdiction.  This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of New York
without regard to its choice of law provisions.  Each of the parties agrees that
any dispute between the parties shall be resolved only in the courts of the
State of New York or the United States District Court for the Southern District
of New York and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (a) submits in any
proceeding relating to this Agreement or the Executive’s employment by the
Company or any affiliate, or for the recognition and enforcement of any judgment
in respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts
of the State of New York, the court of the United States of America for the
Southern District of New York, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agrees that all claims in respect of any
such Proceeding shall be heard and determined in such New York State court or,
to the extent permitted by law, in such federal court, (b) consents that any
such Proceeding may and shall be brought in such courts and waives any objection
that the Executive or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c)

4

--------------------------------------------------------------------------------

WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE
EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS
AGREEMENT, (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at the
Executive’s or the Company’s address as provided in Section 21 hereof, and (e)
agrees that nothing in this Agreement shall affect the right to effect service
of process in any other manner permitted by the laws of the State of New York.

20.Information Regarding ADEA and OWBPA. Executive acknowledges that as required
by the Age Discrimination in Employment Act (ADEA) and the Older Workers Benefit
Protection Act (OWBPA), Executive has received information regarding the group
of individuals, pursuant to which employees who are terminated and sign a
release will be eligible for severance pay.  Executive further acknowledges that
Executive has received on Exhibit B attached hereto a written description of the
job titles and ages of all individuals eligible for severance pay and the ages
of all individuals in the same job classifications who are not selected for
termination.

21.Miscellaneous Provisions.

(a)Under no circumstances shall Executive execute Exhibit A prior to the
Termination Date.

(b)Any notice or other communication required or which may be given hereunder
shall be in writing and shall be delivered by email and (i) personally or (ii)
sent by certified, registered or express or overnight mail, postage prepaid, and
shall be deemed given when emailed and delivered personally, or, if mailed, four
(4) days after the date of mailing or the next day after overnight mail, as
follows:

If the Company, to:

Vince Holding Corp

500 Fifth Avenue, 20th Floor

New York, NY 10110

Attention:SVP, Human Resources

Telephone:(212) 515-2664

Email:Mwallace@vince.com

 

With a copy to:

Vince Holding Corp

500 Fifth Avenue, 20th Floor

New York, NY 10110

Attention:  General Counsel

Telephone: 212-515-2650

 

 

5

--------------------------------------------------------------------------------

If the Executive, to the Executive's home and office addresses reflected in the
Company's records

 

With a copy to:

David B. Wechsler, Esq.

Wechsler & Cohen, LLP

17 State Street, 15th Floor

New York, NY 10004

Telephone: 212-847-7915

Email:  dwechsler@wechco.com

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date reflected
below:

 

 

 

DATED: September 26, 2015

                            

/s/ Jill Granoff____

  Jill Granoff

 

DATED: October 6, 2015                            

 

VINCE HOLDING CORP

 

By:__/s/ Melissa Wallace_______________

Melissa Wallace

Senior Vice President, Human Resources

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A


GENERAL RELEASE

I, Jill Granoff, in consideration of and subject to the performance by Vince
Holding Corp. (together with its subsidiaries, the “Company”), of its
obligations under the Transition Services and Separation Agreement, dated as of
September 26th, 2015 (the “Agreement”), do hereby release and forever discharge
as of the date hereof the Company and Sun Capital Partners V, L.P., Sun Capital
Securities Fund, L.P. and Sun Capital Securities Offshore Fund, Ltd. and their
respective affiliates and all present, former and future managers, directors,
officers, employees, successors and assigns of the Company and Sun Capital
Partners V, L.P., Sun Capital Securities Fund, L.P. and Sun Capital Securities
Offshore Fund, Ltd. and their affiliates and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”).  The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder.  Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1.

I understand that any payments or benefits paid or granted to me under Section 3
of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already
entitled.  I understand and agree that I will not receive certain of the
payments and benefits specified in Section 3 of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter.  Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2.

Except as provided in paragraphs 4 and 5 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under:  Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any



--------------------------------------------------------------------------------

 

public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”). 

3.

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.

I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief.  Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding.  Additionally, I am not waiving (i) any right to
the Accrued Benefits, severance benefits or other rights to which I am entitled
under the Agreement, (ii) any claim relating to directors’ and officers’
liability insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, or (iii) my rights as an equity or
security holder in the Company or its affiliates.

6.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied.  I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement.  I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law.  I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

8

--------------------------------------------------------------------------------

 

7.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct. 

8.

I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.

9.

Any non disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self regulatory organization or any governmental entity.

10.

I hereby acknowledge that Sections 8 through 21 of the Employment Agreement
shall survive my execution of this General Release.

11.

I represent that I am not aware of any claim by me other than the claims that
are released by this General Release.  I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

12.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

13.

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.I HAVE READ IT CAREFULLY;

2.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

9

--------------------------------------------------------------------------------

 

3.I VOLUNTARILY CONSENT TO EVERYTHING IN IT; 

4.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

5.I HAVE HAD AT LEAST 45 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 45 DAY
PERIOD;

6.I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

7.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:/s/ Jill GranoffDATED: September 26, 2015

 

10

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ADEA WAIVER INFORMATION

The following is a listing of the job titles and ages of employees who were and
were not selected for termination and offered consideration for signing the
waiver. Except for those employees selected for termination, no other employee
is eligible or offered consideration in exchange for signing the waiver:

Individuals Selected for Termination To Receive Severance Pay

Job TitlesAge

Chief Executive Officer53

Chief Financial Officer and Treasurer48

SVP General Counsel & Secretary (prior)51

SVP Retail47

President & Chief Creative Officer45

 

 

 

Individuals Not Selected for Termination

In Same Job Classification or Organizational Unit

 

SVP Operations51

SVP Human Resources57

SVP Wholesale38

VP E-Commerce47

SVP General Counsel & Secretary (current)53

 

 